DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an extractor” and “an image generator” in claim 8 and “an extractor,” “an image generator,” and “a receiver” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al. (US 2011/0164163 A1) in view of Albert et al. (US 2018/0136255 A1).
Regarding claim 8, Bilbrey discloses an information processing device, comprising: an extractor that extracts design information items about one or more elements constituting at least a portion of a printed board, based on a captured image of the at least a portion of the printed board and design information items about a plurality of elements included in the printed board; (Figure 1A and paragraph 0018, identifying objects located on a circuit board in live video of the circuit board)	and an image generator that generates an image in which images based on the design information items about the one or more elements are superimposed on the captured image, (Figure 1B and paragraphs 0016-0017, generating and displaying annotations for corresponding objects of the circuit board identified in the live video)	Bilbrey does not clearly disclose wherein the elements include a wire formed inside the printed board, the image generator generates an image in which images based on design information about the wire formed at the at least a portion of the printed board is superimposed on the captured image. 	Albert discloses displaying a trace layer in a circuit board with a trace image showing connections between contacts over a printed circuit board (Figure 5 and paragraph 0054).	Albert’s technique of displaying a trace image showing connections between contacts over a printed circuit board would have been recognized by one of ordinary skill in the art to be applicable to the display of annotations over components of a circuit board of Bilbrey and the results would have been predictable in the display of annotations over components with a trace image on a circuit board that shows connections. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Bilbrey in view of Albert further discloses the image generated by the image generator is displayed on a display (Bilbrey, figure 1B, display of the annotations and the display of the trace image can be projected over the circuit board or in an augmented reality manner, Albert, figures 5 and 7).
Regarding claim 10, Bilbrey discloses wherein the elements include an electronic part disposed on the printed board, (Paragraph 0015, part such as a capacitor)	and the image generator generates an image in which an image based on design information about the electronic part included in the captured image is superimposed on the electronic part (Figure 1B, element 124, display of information related to the capacitor).
Regarding claim 12, Bilbrey discloses a display controller that displays the image generated by the image generator on the display (Paragraphs 0014 and 0038, various device implementations with processors for displaying images with live video).
Regarding claim 13, Bilbrey discloses wherein between the captured image and the image generated by the image generator, the display controller displays an image designated by a user on the display (Paragraph 0015, the user can hold the device over the circuit board to cause for display the live video of the circuit board, figure 1A).
Regarding claim 14, Bilbrey discloses an information processing system, comprising: the information processing device according to claim 8; (See rejection of claim 8 above)	and a terminal device that captures the captured image, (Paragraph 0014, device with video cameras)	wherein the terminal device includes: the display; (Figure 1A and paragraph 0015, display of live video)(Paragraph 0038, processors for processing the images for display on the device).
Regarding claim 15, Bilbrey discloses wherein between the captured image and the image generated by the image generator, the display controller displays an image designated by a user on the display (Paragraph 0015, the user can hold the device over the circuit board to cause for display the live video of the circuit board, figure 1A).
Regarding claim 16, similar reasoning as discussed in claim 8 is applied.
Regarding claim 22, similar reasoning as discussed in claim 12 is applied.
Claims 9, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al. (US 2011/0164163 A1) in view of Albert et al. (US 2018/0136255 A1) and further in view of Nagata et al. (US 2006/0238036 A1).
Regarding claim 9, Bilbrey discloses an information processing device, comprising: an extractor that extracts design information items about one or more elements constituting at least a portion of a printed board, based on a captured image of the at least a portion of the printed board and design information items about a plurality of elements included in the printed board; (Figure 1A and paragraph 0018, identifying objects located on a circuit board, such as a capacitor, in a live video of the circuit board)	an image generator that generates an image in which images based on the design information items about the one or more elements are superimposed on the captured image; (Figure 1B and paragraphs 0016-0017, generating and displaying annotations for corresponding objects of the circuit board identified in the live video)	Bilbrey does not clearly disclose a receiver that receives information about the element externally designated.	Albert discloses using a camera to determine if an external user makes contact with electrically connected probe points on a printed circuit board (Paragraph 0051) and can display related circuit board design with the printed circuit board (Paragraph 0054).	Albert’s technique of determining what an external user contacts on a printed circuit board and displaying related circuit board design with the printed circuit board would have been recognized by one of ordinary skill in the art to be applicable to the displaying of annotations with live video of objects on a circuit board of Bilbrey and the results would have been predictable in the display of related circuit board design with live video of a printed circuit board depending on what objects a user contacts on the printed circuit board. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.	Albert further discloses circuit board designs include images of traces found inside printed circuit boards (Paragraph 0054).
	Bilbrey in view of Albert does not clearly disclose wherein: the design information about the element includes positional information indicative of a position of the element on the printed board, the image generator generates, based on the positional information of the designated element among the plurality of elements included in the printed board: an image in which a positional image showing a position of the (Paragraph 0010).	Nagata’s circuit diagrams with coordinate positions of components would have been recognized by one of ordinary skill in the art to be applicable to the display of circuit board design with a camera captured printed circuit board of visible components, such as a capacitor, and the display of traces not seen on the printed circuit board of Bilbrey in view of Albert and the results would have been predictable in the display of circuit diagrams with coordinate positions of components such as capacitors and traces. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.		Bilbrey in view of Albert and further in view of Nagata further discloses the image generated by the image generator is displayed on a display (Bilbrey, figure 1A and Albert, paragraph 0054, display of the printed circuit board with the design which can be the circuit diagram, Nagata, paragraph 0010).
Regarding claim 17, similar reasoning as discussed in claim 9 is applied.
Regarding claim 18, similar reasoning as discussed in claim 10 is applied.
Regarding claim 21, similar reasoning as discussed in claim 12 is applied.
Claims 11, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al. (US 2011/0164163 A1) in view of Albert et al. (US 2018/0136255 A1) and further in view of Shaeffer (US 2014/0002131 A1).
Regarding claim 11, Bilbrey in view of Albert discloses all limitations as discussed in claim 8.	Bilbrey in view of Albert does not clearly disclose wherein the elements include a wire formed on a top surface of the printed board.	Shaeffer discloses that traces can be found on the surface of a printed circuit board or at internal layers (Paragraph 0032).	Shaeffer’s printed circuit board with traces that can be found on the surface and internally would have been recognized by one of ordinary skill in the art to be applicable to the identification of display of annotation imagery with live video of components of a printed circuit board of Bilbrey in view of Albert and the results would have been predictable in the display of annotation imagery with live video of components on a printed circuit board including surface traces. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, similar reasoning as discussed in claim 11 is applied.
Regarding claim 23, similar reasoning as discussed in claim 12 is applied.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al. (US 2011/0164163 A1) in view of Albert et al. (US 2018/0136255 A1) in view of Nagata et al. (US 2006/0238036 A1) and further in view of Shaeffer (US 2014/0002131 A1).
Regarding claim 19, similar reasoning as discussed in claim 11 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foxlin (US 2002/0024675 A1) discloses overlaying images of schematics on a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHI HOANG/Primary Examiner, Art Unit 2613